NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


FRANK N. BATTAGLIA,                         )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No. 2D15-3906
                                            )
CHRISTIE N. THOMPSON,                       )
                                            )
             Appellee.                      )
                                            )

Opinion filed November 9, 2016.

Appeal from the Circuit Court for Polk
County; Catherine L. Combee, Judge.

Lazaro G. Blanco of Blanco Law Center,
PA, Kissimmee, for Appellant.

No appearance for Appellee.




BLACK, Judge.

             Frank Battaglia appeals from the final judgment of injunction for protection

against domestic violence entered in favor of Christie Thompson. Because the

evidence presented failed to show that Ms. Thompson had an objectively reasonable
fear that she was in imminent danger of becoming the victim of an act of domestic

violence, we reverse.

              The petition for injunction was filed more than a year and a half after Mr.

Battaglia moved out of Ms. Thompson's home. Ms. Thompson testified regarding a

single act of violence which occurred prior to Mr. Battaglia moving from the home.

"However, an isolated incident of domestic violence that occurred years before a

petition for injunction is filed will not usually support the issuance of an injunction in the

absence of additional current allegations." Gill v. Gill, 50 So. 3d 772, 774 (Fla. 2d DCA

2010). Ms. Thompson's more current allegations, while indicative of a "relationship

gone awry," do not support a reasonable fear of imminent violence. See Oettmeier v.

Oettmeier, 960 So. 2d 902, 904 (Fla. 2d DCA 2007) ("Although Mrs. Oettmeier's

allegations paint a picture of a heavy drinker, prone to depression and anger, who was

irate about being kicked out of the marital home and was apparently convinced he was

entitled to some sort of property division of Mrs. Oettmeier's property, the incidents

described by Mrs. Oettmeier do not support a reasonable fear of imminent domestic

violence sufficient to support the issuance of a permanent injunction."). That is,

"generalized threats to engage in unpleasant, but not violent, behavior are not sufficient

to support the issuance of a domestic violence injunction." Gill, 50 So. 3d at 774-75.

And "mental instability, a bad temper, depressive and suicidal statements, angry

messages, vague actions, and general conditional future threats without overt action

implying imminence" are legally insufficient to support the entry of an injunction.

Mitchell v. Mitchell, 198 So. 3d 1096, 1100 (Fla. 4th DCA 2016).




                                             -2-
              Accordingly, we reverse the trial court's order and remand with directions

to the trial court to enter an order vacating the injunction.



LaROSE and LUCAS, JJ., Concur.




                                             -3-